        Case 2:20-cv-02360-RFB-BNW Document 9 Filed 01/22/21 Page 1 of 2



1

2
      MICHAEL P. LOWRY, ESQ.
3     Nevada Bar No. 10666
      E-mail: Michael.Lowry@wilsonelser.com
4     6689 Las Vegas Boulevard South, Suite 200
      Las Vegas, NV 89119
5     Tel: 702.727.1400/Fax: 702.727.1401
      Attorneys for Cardenas Markets LLC
6

7                                   UNITED STATES DISTRICT COURT
8                                           DISTRICT OF NEVADA
9
      Jesse J. Luevanos, Jr., and individual,                     Case No.: 2:20-cv-2360
10
                              Plaintiff,
11                                                                Stipulation to Remand to State Court
       vs.
12
      Cardenas Markets LLC, a Foreign Limited Liability
13    Company; DOES 1 through X; and ROE
      Corporations XI through XX, inclusive,
14
                              Defendants.
15

16            The parties stipulate that no judgment may be entered in this case that exceeds $75,000.
17    As a result of that stipulation, the parties also stipulate to remand this case to state court.
18

19      EDWARD M. BERNSTEIN &
        ASSOCIATES
20

21      Shawn Johnson                                       Michael Lowry
        Shawn D. Johnson, Esq.                              Michael P. Lowry, Esq.
22      Nevada Bar No. 14552                                Nevada Bar No. 10666
23      500 South Fourth Street                             6689 Las Vegas Blvd. South, Suite 200
        Las Vegas, NV 89101                                 Las Vegas, NV 89119
24      Attorneys for Plaintiff                             Attorneys for Cardenas Markets, LLC

25
                                                             IT IS SO ORDERED:
                                                            It is so ordered.
26
                                                            __________________________
                                                            _________________________________
27                                                          RICHARD F. BOULWARE, II
                                                           DISTRICT
                                                           United StatesJUDGE
                                                                         District Judge
28
                                                           DATED this 22nd day of January, 2021.

     250562497v.2
        Case 2:20-cv-02360-RFB-BNW Document 9 Filed 01/22/21 Page 2 of 2




1                                           Certificate of Service

2            Pursuant to NRCP 5, I certify that I am an employee of Wilson Elser Moskowitz Edelman

3     & Dicker LLP, and that on January 20, 2021, I served the Stipulation to Remand to State Court

4     as follows:

5                   by placing same to be deposited for mailing in the United States Mail, in a sealed
                    envelope upon which first class postage was prepaid in Las Vegas, Nevada;
6
                    via electronic means by operation of the Court’s electronic filing system, upon each
7                   party in this case who is registered as an electronic case filing user with the Clerk;
8
        Shawn D. Johnson, Esq.
9       Edward M. Bernstein & Associates
        500 South Fourth Street
10      Las Vegas, NV 89101
        Attorneys for Plaintiff
11

12                                       BY:    /s/ Michael Lowry
                                                An Employee of
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      -2-
     250562497v.2
